UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-2042



MUSTAFA H. SA’ID,

                                             Plaintiff - Appellant,

          versus


FAIRFAX COUNTY GOVERNMENT CENTER; BEST BUY,
INC.; COUNTY OF FAIRFAX POLICE DEPARTMENT; D.
A. CROOKE, Sargeant and individually; J.
THOMAS MANGER, Colonel, individually; ERIC
HANTE,   Officer,   individually;   BRIAN   J.
MCANDREW, Lieutenant, individually; LEON G.
WILLIAMS, Major; THOMAS RYAN, Captain; ARTHUR
J. HURLOCK, JR., individually; THOMAS E.
TYMAN,   individually;  CHARLES   K.   PETERS,
Captain, individually; WILLIAMS AUDREY M.
SLYMAN, Major, individually; COMMONWEALTH OF
VIRGINIA, Workers Compensation Commissioner;
SUSAN A. CUMMINS, individually,

                                            Defendants - Appellees.




                             No. 01-2442



MUSTAFA H. SA’ID,

                                             Plaintiff - Appellant,

          versus

BEST BUY, INCORPORATED,
                                             Defendant - Appellee,

          and


FAIRFAX COUNTY GOVERNMENT CENTER; COUNTY OF
FAIRFAX POLICE DEPARTMENT; D. A. CROOKE,
Sergeant, individually; J. THOMAS MANGER,
Colonel, individually; ERIC HANTE, Officer,
individually; BRIAN J. MCANDREW, Lieutenant,
individually;   LEON   G.    WILLIAMS,   Major,
individually;     THOMAS     RYAN,     Captain,
individually;   ARTHUR    J.    HURLOCK,   JR.,
individually; THOMAS E. TYMAN, individually;
CHARLES K. PETERS, Captain, individually;
WILLIAMS    AUDREY     M.     SLYMAN,    Major,
individually;   COMMONWEALTH     OF   VIRGINIA,
Workers Compensation Commissioners; SUSAN A.
CUMMINS, individually,

                                                         Defendants.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-01-677-A)


Submitted:   June 4, 2002                  Decided:   June 24, 2002


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


No. 01-2042 affirmed and No. 01-2442 affirmed as modified by
unpublished per curiam opinion.


Mustafa H. Sa’id, Appellant Pro Se. Ann Gouldin Killalea, COUNTY
ATTORNEY’S OFFICE, Fairfax, Virginia; Louis Edward Matthews, Jr.,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia;
John David Griffin, FOWLER, GRIFFIN, COYNE & COYNE, P.C.,
Winchester, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).

                                 2
PER CURIAM:

     In these consolidated cases, Mustafa H. Sa’id appeals the

district    court’s   order   dismissing   his     action   filed    under   42

U.S.C.A. § 1983 (West Supp. 2001), 42 U.S.C. § 1985 (1994), and the

magistrate    judge’s    interlocutory     order    declining       to   recuse

herself.*    Best Buy, Inc., moves to dismiss the appeal, to strike

Sa’id’s reply in opposition, and to impose sanctions.

     Because Sa’id’s informal briefs raise no challenge to the

magistrate judge’s recusal decision, the order denying Sa’id’s

motion to recuse is affirmed.      See 4th Cir. Rule 34(b).

     We conclude the district court did not abuse its discretion by

dismissing Sa’id’s action because he failed to comply with its

earlier order instructing him to file an amended complaint.               Fed.

R. Civ. P. 41(b).         However, the dismissal should be without

prejudice.    Choice Hotels Int’l, Inc. v. Goodwin & Boone, 11 F.3d

469, 472 (4th Cir. 1993); Ballard v. Carlson, 882 F.2d 93, 95-96

(4th Cir. 1989).      Accordingly, we affirm as modified the district

court’s order dismissing Sa’id’s action; we modify the order to

reflect that the dismissal is without prejudice.

     We deny Best Buy’s motions to dismiss the appeal, to strike

Sa’id’s reply in opposition, and to impose sanctions.


     *
       While interlocutory when the appeal was filed, the district
court’s intervening final order permits review under the doctrine
of cumulative finality. Equipment Fin. Group, Inc. v. Traverse
Computer Brokers, 973 F.2d 345, 347 (4th Cir. 1992).


                                    3
     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                              No. 01-2042 - AFFIRMED

                              No. 01-2442 - AFFIRMED AS MODIFIED




                                4